SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-168328 Bulk Storage Software, Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-1244643 (State or other jurisdiction (IRS Employer File Number) 10790 Glengate Loop Highlands Ranch, Colorado (Address of principal executive offices) (zip code) (303)-862-6857 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ As of August 19, 2014, registrant had outstanding 22,033,080shares of the registrant's common stock. FORM 10-Q BULK STORAGE SOFTWARE, INC. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period endedJune 30, 2014 Balance Sheet (Unaudited) 4 Statements of Operations (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 2 PART I. FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to Bulk Storage Software, Inc. ITEM 1. FINANCIAL STATEMENTS BULK STORAGE SOFTWARE, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter EndedJune 30, 2014 TABLE OF CONTENTS Page Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 3 Bulk Storage Software, Inc. Balance Sheets Unaudited June 30, September 30, ASSETS Current Assets Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDER'S DEFICIT Current Liabilities Accounts payable $ $ Interest Payable Notes Payable TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock, par value $.10 per share;Authorized 1,000,000 shares; issued and outstanding -0- shares. - - Common Stock, par value $.001 per share;Authorized 150,000,000 shares; issued and outstanding 22,033,080 shares. Capital paid in excess of par value Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the unaudited financial statements. 4 Bulk Storage Software, Inc. Statements of Operations Unaudited Unaudited Three Months Ended Three Months Ended June 30, June 30, REVENUES Total Revenues $
